Exhibit 10.28

 

LOGO [g652994g0220123247510.jpg]

October 29, 2018

Susan Stimson

 

Re:

Amended and Restated Employment Terms

Dear Susan:

Intersect ENT, Inc. (the “Company”) is pleased to offer you the position of
Chief Strategy Officer on the following terms. These terms shall supersede and
replace, in their entirety, the terms set forth in your most recent offer letter
from the Company (which was effective January 21, 2014) (the “2014 Letter”).

You will be responsible for the management and oversight of all aspects of the
Company’s operations and personnel related to market access operations,
including reimbursement support, and business development. You will continue to
report directly to me, as the Company’s CEO, and you will be based at our
offices located in Menlo Park, California. Of course, subject to your Good
Reason rights described below, the Company may change your position, duties, and
work location from time to time in its discretion.

Effective as of October 1, 2018 your base salary will be $325,000 per year, less
payroll deductions and all required withholdings. You will be paid every other
Friday and you will be eligible for the Company’s standard benefits, including:
health, dental, and vision insurance, paid time off, and holidays (subject to
the terms and conditions of such plans). Details about all our benefit plans are
available for your review.

In addition, you will also be eligible for an annual bonus of up to 35% of your
eligible annual earnings (base salary paid during the calendar year), less
deductions and required withholdings. Your annual bonus will be determined in
the sole discretion of the Company based upon an evaluation of both your
performance and the Company’s performance, and such other criteria that the
Company deems relevant. Bonuses are earned upon payment. Thus, in order to earn
any such bonus, you must remain employed through the time when bonuses are paid
in the first quarter after the end of the fiscal year to which the bonus
applies. The Company may change compensation and benefits from time to time in
its discretion. As an exempt salaried employee, you will not be eligible for
overtime pay.

You have previously been granted various equity interests in the Company. Except
as set forth herein, all such interests shall continue to be governed in all
respects by the terms of the applicable plan documents and option and restricted
stock unit agreements.



--------------------------------------------------------------------------------

Susan Stimson

October 29, 2018

Page 2

 

As originally agreed in your 2014 Letter, if you are a full-time employee at the
time of the closing of a Change in Control (as defined below), 50% of the then
unvested shares subject to all Company stock options and restricted stock units
held by you shall be fully vested. Notwithstanding the foregoing, as a
pre-condition of the accelerated vesting referenced in the immediately preceding
sentence, you will be required to timely sign, date and return to the Company
(or its successor), and to not subsequently revoke, a general release of all
known and unknown claims in the form provided to you by the Company.

If within one month before or within 12 months after the closing of a Change in
Control (as defined below), your employment is either (A) terminated by the
Company or a successor entity without Cause (defined below)(and not in
connection with death or disability), or (B) terminated by you due to your
resignation for Good Reason (defined below), provided that such termination
constitutes a “separation from service” (as defined under Treasury Regulation
Section 1.409A-1(h), without regard to any alternative definition thereunder, a
“Separation from Service”), then 100% of the then unvested shares subject to all
Company stock options and restricted stock units held by you shall be fully
vested. Notwithstanding the foregoing, as a pre-condition of the accelerated
vesting referenced in the immediately preceding sentence, you will be required
to timely sign, date and return to the Company (or its successor), and to not
subsequently revoke, a general release of all known and unknown claims in the
form provided to you by the Company.

In addition, you shall receive the Severance Benefits (as defined below) if at
any time your employment is either (i) terminated by the Company or a successor
entity without Cause (defined below) (and not in connection with death or
disability), or (ii) terminated by you due to your resignation for Good Reason
(defined below), provided that such termination constitutes a Separation from
Service” (as defined above).

For purposes of this letter agreement, the following definitions shall apply:

(1) Change in Control. “Change in Control” shall mean the following: (i) any
consolidation or merger of the Company with or into any other corporation or
other entity or person, or any other corporate reorganization, other than any
such consolidation, merger or reorganization in which the stockholders of the
Company immediately prior to such consolidation, merger or reorganization,
continue to hold a majority of the voting power of the surviving entity (or, if
the surviving entity is a wholly owned subsidiary, its parent) immediately after
such consolidation, merger or reorganization; (ii) any transaction or series of
related transactions to which the Company is a party in which in excess of fifty
percent (50%) of the Company’s voting power is transferred; provided that the
foregoing shall not include any transaction or series of transactions
principally for bona fide equity financing purposes in which cash is received by
the Company or indebtedness of the Company is cancelled or converted or a
combination thereof; or (iii) a sale, lease, exclusive license or other
disposition of all or substantially all of the assets of the Company.



--------------------------------------------------------------------------------

Susan Stimson

October 29, 2018

Page 3

 

(2) Cause. “Cause” shall mean any of the following conduct by you:
(i) embezzlement, misappropriation of corporate funds, or other material acts of
dishonesty; (ii) commission or conviction of any felony, or of any misdemeanor
involving moral turpitude, or entry of a plea of guilty or nolo contendere to
any felony or misdemeanor; (iii) engagement in any activity that you know or
should know could materially harm the business or reputation of the Company;
(iv) material failure to adhere to the Company’s corporate codes, policies or
procedures as in effect from time to time; (v) material violation of any
statutory, contractual, or common law duty or obligation to the Company,
including, without limitation, the duty of loyalty; (vi) repeated failure, in
the reasonable judgment of the Board, to substantially perform your assigned
duties or responsibilities after written notice from the Board describing the
failure(s) in reasonable detail and your failure to cure such failure(s) within
thirty (30) days of receiving such written notice; or (vii) material breach of
the Company’s Employee Confidential Information and Inventions Agreement
executed by you (“Confidential Information Agreement”).

(3) Good Reason. “Good Reason” shall mean any of the following which occurs
without your written consent: (i) a relocation of the office where you are
required to work to a location more than thirty-five (35) miles from the office
where you previously were required to work; (ii) a material decrease in your
base salary (except for salary decreases generally applicable to the Company’s
other executive employees); or (iii) a material reduction in the scope of your
duties or responsibilities, provided, however, that to resign for Good Reason,
you must (1) provide written notice to the Company’s Chief Executive Officer
within 30 days after the first occurrence of the event giving rise to Good
Reason setting forth the basis for your resignation, (2) allow the Company at
least 30 days from receipt of such written notice to cure such event, and (3) if
such event is not reasonably cured within such period, your resignation from all
positions you then hold with the Company is effective not later than 90 days
after the expiration of the cure period.

(4) Severance Benefits. “Severance Benefits” shall mean (i) payment of twelve
(12) months of your base salary, less all applicable withholdings and
deductions, paid over such 12-month period immediately following the Separation
from Service, on the schedule described below (the “Salary Continuation”); (ii)
a lump sum payment equal to your annual target bonus prorated for the number of
days of the then current bonus period worked prior to your Separation from
Service; and (iii) if you timely elect continued coverage under COBRA, twelve
(12) months COBRA reimbursement (with such reimbursement to cease if you become
eligible for health insurance benefits through a new employer). Such Severance
Benefits are conditional upon (a) your continuing to comply with your
obligations under your Confidential Information Agreement during the period of
time in which you are receiving the Severance Benefits; and (b) your delivering
to the Company an effective, general release of claims in favor of the Company
in a form acceptable to the Company within 60 days following your Separation
from Service. The Salary Continuation will be paid in equal installments on the
Company’s regular payroll schedule and will be subject to applicable tax
withholdings over the period outlined above following the date of your
Separation from Service; provided, however, that no payments will be made prior
to the 60th day following your Separation from Service. On the 60th day
following your Separation from Service, the Company will pay you in a lump sum
the Salary Continuation



--------------------------------------------------------------------------------

Susan Stimson

October 29, 2018

Page 4

 

and the pro-rated target bonus payment that you would have received on or prior
to such date under the original schedule but for the delay while waiting for the
60th day in compliance with Section 409A of the Internal Revenue Code of 1986,
as amended (“Code Section 409A”) and the effectiveness of the release, with the
balance of the Salary Continuation being paid as originally scheduled.

As a condition of your employment, you are required to abide by the Company’s
policies and procedures. You also agree to read, sign and comply with the
Confidential Information Agreement.

In your work for the Company, you will be expected not to make unauthorized use
or disclosure of any confidential information or materials, including trade
secrets, of any former employer or other third party to whom you have an
obligation of confidentiality. Rather, you will be expected to use only that
information generally known and used by persons with training and experience
comparable to your own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by the
Company. By accepting employment with the Company, you are representing to us
that you will be able to perform your duties within the guidelines described in
this paragraph. You represent further that you have disclosed to the Company any
contract you have signed that may restrict your activities on behalf of the
Company in any manner.

Your employment relationship is at-will. Accordingly, you may terminate your
employment with the Company at any time and for any reason whatsoever simply by
notifying the Company. Likewise, the Company may terminate your employment at
any time, with or without cause or advance notice.

It is intended that all of the benefits and payments under this letter satisfy,
to the greatest extent possible, the exemptions from the application of Code
Section 409A provided under Treasury Regulations 1.409A 1(b)(4), 1.409A 1(b)(5)
and 1.409A 1(b)(9), and this letter will be construed to the greatest extent
possible as consistent with those provisions. If not so exempt, this letter (and
any definitions hereunder) will be construed in a manner that complies with Code
Section 409A, and incorporates by reference all required definitions and payment
terms. For purposes of Code Section 409A (including, without limitation, for
purposes of Treasury Regulation Section 1.409A 2(b)(2)(iii)), your right to
receive any installment payments under this letter (whether severance payments,
reimbursements or otherwise) will be treated as a right to receive a series of
separate payments and, accordingly, each installment payment hereunder will at
all times be considered a separate and distinct payment. Notwithstanding any
provision to the contrary in this letter, if you are deemed by the Company at
the time of your Separation from Service to be a “specified employee” for
purposes of Code Section 409A(a)(2)(B)(i), and if any of the payments upon your
Termination of Services set forth herein and/or under any other agreement with
the Company are deemed to be “deferred compensation”, then if delayed
commencement of any portion of such payments is required to avoid a prohibited
distribution under Code Section 409A(a)(2)(B)(i) and the related adverse
taxation under Code Section 409A, the timing of the payments upon your
Separation from Service will be delayed as follows: on the earlier to occur of
(i) the date that is six months and one day after the effective date of your
Termination of



--------------------------------------------------------------------------------

Susan Stimson

October 29, 2018

Page 5

 

Services, and (ii) the date of the your death (such earlier date, the “Delayed
Initial Payment Date”), the Company will (A) pay to you a lump sum amount equal
to the sum of the payments upon your Separation from Service that you would
otherwise have received through the Delayed Initial Payment Date if the
commencement of the payments had not been delayed pursuant to this paragraph,
and (B) commence paying the balance of the payments in accordance with the
applicable payment schedules set forth above.

This letter, together with your Confidential Information Agreement, forms the
complete and exclusive statement of your agreement with the Company concerning
the subject matter hereof. The terms in this letter supersede any other
representations or agreements made to you by any party, whether oral or written,
including without limitation, all of your previous offer letters and agreements
describing the terms of your employment with the Company, including the 2014
Letter. The terms of this agreement cannot be changed (except with respect to
those changes expressly reserved to the Company’s discretion in this letter)
without a written agreement signed by you and a duly authorized officer of the
Company. This agreement is to be governed by the laws of the state of California
without reference to conflicts of law principles. Any action brought by either
party under or in relation to this agreement, including without limitation to
interpret or enforce any provision of this agreement, shall be brought in, and
each party agrees to and does hereby submit to the jurisdiction and venue of,
any state or federal court located in the County of San Mateo, California. In
case any provision contained in this agreement shall, for any reason, be held
invalid or unenforceable in any respect, such invalidity or unenforceability
shall not affect the other provisions of this agreement, and such provision will
be construed and enforced so as to render it valid and enforceable consistent
with the general intent of the parties insofar as possible under applicable law.
With respect to the enforcement of this agreement, no waiver of any right
hereunder shall be effective unless it is in writing. For purposes of
construction of this agreement, any ambiguity shall not be construed against
either party as the drafter. This agreement may be executed in more than one
counterpart, and signatures transmitted via facsimile shall be deemed equivalent
to originals. As required by law, this offer is subject to satisfactory proof of
your identity and right to work in the United States.

You agree that you have been provided with an opportunity to consult with you
own counsel with respect to this agreement.

If you wish to accept the revised employment terms described above, please sign
and date this letter. The offer represented hereby shall be valid until
October 31, 2018 and upon your acceptance shall be effective as of October 29,
2018 (“Commencement Date”).



--------------------------------------------------------------------------------

Susan Stimson

October 29, 2018

Page 6

 

Congratulations on this new role at the Company. We look forward to continuing
our work together.

Sincerely,

 

/s/ Lisa Earnhardt

Lisa Earnhardt Chief Executive Officer

 

Understood and Accepted:        

/s/ Susan Stimson

    

10/26/2018

   Susan Stimson      Date   